Citation Nr: 1430094	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  06-06 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a disability manifested by blood in the stool.

3.  Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1974.  The issues of service connection for GERD and for a disability manifested by blood in the stool are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These issues were originally before the Board on appeal from an April 2005 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The issue of service connection for a right foot disability has not been before the Court; it arises from the same April 2005 RO rating decision.  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The case was before the Board in April 2009, when each of these issues was remanded for additional development.  An August 2011 Board decision denied the Veteran's appeals seeking service connection for GERD and for a disability manifested by blood in the stool.  He appealed that decision to the Court.  In May 2013, the Court issued a mandate that vacated the August 2011 Board decision on these issues and remanded the matter for readjudication consistent with the instructions outlined in a February 2013 memorandum decision.

The April 2009 Board remand included the matter of whether new and material evidence had been received to reopen a claim of service connection for residuals of a right foot injury; in August 2011, the matter was reopened and on de novo review remanded for further development.  In December 2012, the right foot issue alone was again before the Board; it was again remanded for additional development.

In December 2013, the Board remanded these issues for necessary additional development, including development required to comply with the Court's February 2013 memorandum decision.

While the Veteran had a private attorney representing him before the Court, the July 2004 VA Form 21-22 (appointing The American Legion as the Veteran's representative in all of the matters pending before the Board) remains in effect, and the Veteran has made no indication of a desire to change his representation before the Board.  Thus, although the issues in this appeal have taken somewhat divergent procedural paths with some having been appealed to the Court, the Veteran retains the same representative for all three issues before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2013 Court memorandum decision directed attention to the question of whether the Board has satisfied "its duty to assist by obtaining records from Magma Copper Company."  The Court stated "[i]f the appellant would like VA to attempt to obtain other records, including from Magma Copper Company, he must notify VA and provide any authorizations necessary to obtain these records."  Significantly, in a September 2012 appellate brief to the Court, the Veteran's attorney asserted the following on the Veteran's behalf:

In his Statement in Support of Claim dated March 18, 2005, [the Veteran] submitted that he was treated at Magma Copper Company for various ailments including stomach problems between 1975 and 1979....  By providing this information, [the Veteran] fulfilled his obligation to identify the company holding the relevant records, the time frame covered by the records, and the condition for which the treatment was provided.  Once adequately identified, the VA's duty to assist obligated it to make reasonable efforts to obtain those records.
As discussed in the Board's prior December 2013 remand, the Board has identified the referenced March 2005 statement in the claims-file.  The Board finds that VA has been notified that the Veteran desires to have VA assist him in attempting to obtain outstanding medical records from Magma Copper Company from 1975 to 1979 in connection with this claim.  Moreover, in the referenced March 2005 statement, the Veteran indicated that he "was treated at Magma Copper Co. in Superior, Az for various ailments including stress, stomach problems, feet problem between 1975 and 1979."  Thus, the Veteran has identified the sought records as potentially pertinent to not only the issues on remand from the Court but also the right foot disability issue that is also before the Board.

Accordingly, the Board's December 2013 remand explained that to ensure fulfillment of the duty to assist the Veteran and to ensure compliance with the February 2013 Court memorandum decision, a remand of all issues on appeal to obtain the identified outstanding medical records was necessary.

In its December 2013 remand, the Board directed the RO to ask the Veteran to identify any and all providers of medical evaluation and/or treatment he has received for each disability on appeal.  The Board also directed the RO to ask the Veteran to provide releases for complete records of treatment from all providers identified (specifically including records of treatment at Magma Copper Company in Superior, Arizona between 1975 and 1979).  The VA sent a letter to the Veteran in December 2013, and asked that he provide identifying information regarding providers of pertinent medical care as well as releases for VA to secure all records pertaining to such treatment, including that at Magma Copper Company.  As of this date, no response has been received.

Especially in light of the attention to the referenced Magma Copper Company records in the Court's February 2013 memorandum decision and from the Veteran's attorney, such records may be critical for proper consideration of these claims.  The Veteran has not yet responded to the RO's December 2013 letter concerning the outstanding records.  A May 2014 supplemental statement of the case (SSOC) readjudicated the Veteran's claims.  However, a governing regulation (38 C.F.R. § 3.158(a)) provides that the Veteran has one year from the December 2013 notice letter to submit the additional evidence or information sought.  As the period of time the Veteran is afforded under governing regulation to respond to a VA request for evidence he has identified as pertinent to the claims on appeal has not lapsed, the return of the case to the Board was premature.   .

The Board also notes that, should pertinent records be received, addendum medical opinions encompassing such evidence may be necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised that he has the remainder of one year from the date of its December 2013 notice letter to provide releases for complete records of treatment from any and all providers of medical evaluation and/or treatment he has received, specifically including records of treatment at Magma Copper Company in Superior, Arizona between 1975 and 1979, for his claimed disabilities.  He should be advised that his cooperation is paramount as without it, VA will be unable to obtain critical treatment records from that facility, and that if he does not timely provide a release for the records sought, the matter may be processed under 38 C.F.R. § 3.158(a) (i.e., dismissed as abandoned).  The Veteran should be advised that if he has knowledge that the pertinent records from Magma Copper Company in Superior, Arizona between 1975 and 1979 are no longer available, he is requested to notify VA of this information.

If the Veteran provides the necessary releases, the RO should secure such records.  Negative responses and certifications of unavailability must be associated with the record.  If any private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that it is his responsibility to ensure that such records are received.  

2.  If, and only if, additional pertinent records are received, the RO should return the record to the January 2014 VA examiners for addendum medical opinions encompassing the additional information.  The examiners should review the record and the newly received evidence and note whether any opinion warrants revision based on the additional information received.

If a January 2014 VA examiner is unavailable, the RO should arrange for the record to be reviewed by another appropriate provider to secure the opinion(s) sought.

3.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claims.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







These  claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

